Citation Nr: 0124610	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-03 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a monetary allowance for a child of the 
veteran suffering from cerebral palsy.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a skin disorder, including secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

The instant appeal arose from a December 2000 RO decision 
which denied the claim for benefits for the veteran's child 
who suffers from cerebral palsy.  The instant appeal also 
arose from a February 2001 rating decision which granted an 
increased rating, to 30 percent, for the veteran's service-
connected PTSD and denied a claim to reopen a claim for a 
skin disorder claimed as secondary to exposure to Agent 
Orange.  Service connection for a skin disorder was further 
denied on a direct basis in a June 2001 rating decision after 
the veteran raised the claim to reopen on a direct basis in 
his June 2001 hearing.  However, the Board of Veterans' 
Appeals (Board) believes, as discussed below, that the 
veteran's skin disorder claim is properly characterized as a 
claim to reopen, both on a direct basis and as secondary to 
herbicide exposure, as both aspects of the skin disorder 
claim were previously denied and as they are merely alternate 
theories of the same claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
moderate symptoms with flashbacks, nightmares, poor impulse 
control, and moderate difficulties with social and 
occupational functioning.

2.  The veteran is a Vietnam veteran.

3.  The veteran's natural child, born in November 1991, has 
severe spastic quadriplegic cerebral palsy and mild 
neuromuscular scoliosis, but there is no evidence which 
demonstrates that the child has spina bifida.

4.  By a January 1997 decision, the RO denied service 
connection for a skin disorder, including claimed as 
secondary to exposure to herbicides.

5.  The veteran was notified of the decision by letter dated 
February 4, 1997, and he did not disagree with that decision.

6.  Evidence submitted since the January 1997 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a skin disorder, including claimed as secondary to 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2001).

2.  There is no legal entitlement to the claim for a monetary 
allowance for a child of the veteran with severe spastic 
quadriplegic cerebral palsy and mild neuromuscular scoliosis.  
38 U.S.C.A. §§ 1802, 1805 (West Supp. 2001); 38 C.F.R. 
§ 3.814 (2001).

3.  The RO's January 1997 denial of service connection for a 
skin disorder, including claimed as secondary to exposure to 
herbicides, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d) (2001); 38 C.F.R. § 20.302(a) 
(2000).

4.  Evidence submitted since the RO's January 1997 denial of 
service connection for a skin disorder, including claimed as 
secondary to exposure to herbicides, is not new and material; 
thus, the requirements to reopen the claim have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim for PTSD

The VA has a duty to assist in the development of facts 
relating to this claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The veteran was 
notified of the requirements of the VCAA by letter from the 
RO dated in April 2001.  In this case, the VA's duties have 
been fulfilled.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  The veteran 
was notified that the evidence did not show that his PTSD 
symptomatology warranted an increased rating.  That is the 
key issue in this case, and the discussions in the February 
2001 rating decision and the April 2001 statement of the case 
informed the veteran of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed. 

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The evidence of record includes the veteran's service medical 
records and VA examination reports.  He has consistently 
denied any treatment for his psychiatric problems.  He has 
provided testimony at a June 2001 hearing.  Additionally, the 
veteran was afforded an appropriate VA examination in January 
2001.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  There is more than sufficient evidence of 
record to decide this claim properly and fairly.

The Board has reviewed all the evidence of record.  The 
veteran originally claimed entitlement to service connection 
for PTSD in September 1996.  He reported that one place where 
he was stationed in Vietnam came under heavy fire and 
servicemembers were killed.  He also reported having 
nightmares.  During a December 1996 VA examination, he 
reported that he was just starting a job as an executive 
carrier and that he had lost his last job because he had 
failed a driving test.  He said that he had problems 
sleeping, he had nightmares, and he had flashbacks about the 
firefights in Vietnam.  He said these problems occurred from 
every three to four days to every month.  He also reported 
being scared by loud noises.  He denied treatment, including 
hospitalization, for PTSD.  He denied any history of suicide 
attempts.  

The veteran said that he had been fired from several jobs in 
the past for using alcohol.  He reported being married to the 
same woman for 23 years, and he stated that he had two girls 
and a boy.  His son is disabled.  Mental status examination 
revealed an unremarkable appearance; constricted affect; 
anxious, but not depressed, mood; coherent, fairly relevant, 
somewhat tangential thinking; and some insight into his 
problems, other than his alcohol problems.  He denied 
auditory and visual hallucinations, and he did not express 
any suicidal or homicidal ruminations.  There was no 
psychomotor retardation.  His intellectual functioning, 
especially his memory for recent events and concentration, 
was impaired.  He admitted that he trusted some people.  

The examiner diagnosed moderate to severe PTSD and severe 
alcohol abuse.  The examiner noted that "[t]he co-morbidity 
for these problems is rule and not the exception."  The 
Global Assessment of Functioning (GAF) score was about 70, 
"with some mild symptoms and some difficulty in social and 
occupational functioning."

A January 1997 rating decision granted service connection for 
PTSD and assigned a noncompensable evaluation.  In November 
1998 the veteran indicated that he wished to reopen a claim 
for service connection for PTSD, which the RO interpreted as 
a claim for an increased rating for that disorder.  The 
pertinent evidence of record during the pendency of this 
appeal includes a November 2001 VA psychiatric examination 
and the written statements of the veteran and his 
representative.

The November 2001 VA examination report noted that the 
veteran had not been seen at the local VA medical facilities 
for psychiatric problems.  Again, he reported losing several 
jobs due to alcohol problems; however, he worked for ten 
years or more at two jobs and had returned to one of those 
companies, where he had been working for the past year.  He 
reported drinking less in the last few years due to his 
responsibilities in caring for his disabled son, who was 9.  
He reported that he had been married once and was divorced 
and that he had his son with his present girlfriend.  He 
denied psychiatric treatment or alcohol treatment and also 
denied psychiatric hospitalization.

The veteran reported having nightmares two to three times a 
month since returning from Vietnam.  He also reported 
flashbacks, intrusive thoughts, and a startle response to 
loud or unexpected noises.  The examiner noted that the 
veteran had depression for many years with survivor's guilt.  
The mental status examination noted that he had driven to the 
examination alone and that driving made him very nervous.  He 
was cooperative, neatly dressed, and could furnish 
information without difficulty.  The examiner noted that 
"[h]is affect was grossly appropriate and his mood was mild-
to-moderately depressed and anxious."  His thinking was 
coherent, and he denied hallucinations and suicidal and 
homicidal ideations.  He was oriented times four with normal 
speech, good memory, and rather concrete abstract thinking.  
His insight and judgment were fair.

The examiner diagnosed moderate and chronic PTSD, and his GAF 
score was 55.  The examiner noted the GAF score represented 
"[m]oderate symptoms with flashbacks, nightmares, poor 
impulse control, and moderate difficulties with social and 
occupational functioning."  The examiner noted that some 
problems were related to drinking and some were related to 
PTSD.  The RO granted an increased rating, to 30 percent, for 
PTSD in the February 2001 rating decision on appeal.

The veteran testified at a hearing in June 2001 before RO 
personnel that he had panic attacks once every few months.  
He also indicated that he had short- and long-term memory 
problems about once a month where he "go[es] off" for a 
period of several days and cannot recall where he has been.  
He reported that he and his common-law wife were "constantly 
at each other's throat" but that he sees other family 
members for get togethers "quite often" and he does not 
argue with them.  He reported that he was currently 
unemployed and that he had four jobs in the last 6 months due 
to layoffs and cutbacks.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2001), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2001).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) stated that although a rating 
specialist was directed to review the recorded history of a 
disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Francisco, 7 Vet. App. at 58.  Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the recent 
VA compensation examination conducted in January 2001.  The 
recent examination is also relevant and adequate.  See Powell 
v. West, 13 Vet. App. 31 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, which provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher, or 50 percent, evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Ibid.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2001).

With consideration of all the evidence of record, the 
manifestations shown to result from the veteran's service-
connected PTSD are deemed to be adequately compensated by the 
30 percent rating.  Although the veteran testified that he 
was unemployed at the time of his June 2001 hearing, the 
January 2001 examination report indicated that he had been 
employed for most of the time since service and that he had 
worked for long periods (10 years or more) at two companies.  
In addition, the veteran did not attribute his unemployed 
status to his PTSD symptomatology, but instead attributed it 
to economic factors beyond his control (company layoffs and 
cutbacks).  He denied problems with co-workers or 
supervisors.  He is also still involved with his long-term 
girlfriend, whom he described as his common-law wife.  Lay 
statements in the claims folder indicate that they have been 
living together, raising a disabled child together, and have 
been perceived as a married couple for almost 10 years.  
While he testified that he and his girlfriend have a somewhat 
contentious relationship, he also indicated that he had good 
relationships with several family members who he visited with 
regularly and harmoniously.  The Board finds that he is able 
to socialize and has maintained essentially consistent and 
regular employment, despite some recent employment problems 
which are not attributable to his PTSD symptomatology.

On VA examination in January 2001, the veteran reported that 
some of his problems with work, those concerning his alcohol 
abuse, have decreased in recent years due to his 
responsibilities to his son.  In this regard, the Board notes 
that it will assess all his symptoms as if attributable to 
PTSD as the medical evidence does not clearly distinguish 
those attributable to his nonservice-connected alcohol abuse.  

The medical documentation on file fails to establish that the 
veteran has difficulty in understanding complex commands, 
impairment of short and long-term memory, or impaired 
judgment or impairment of abstract thinking, manifestations 
which are contemplated for the assignment of a rating higher 
than 30 percent.  In addition, the veteran has reported panic 
attacks which are much less frequent than once a week, a 
criterion of a higher, 50 percent, rating.  While he 
testified that once a month he goes off for several days and 
cannot recall where he has been, the Board finds that the 
medical evidence of record which found no memory impairment 
is more persuasive as to an assessment of his memory.  This 
is so because the VA examiners have the requisite medical 
expertise, which the veteran lacks, to evaluate the veteran's 
mental status.  

In summary, the veteran has problems with anxiety and 
depression and periodic nightmares and flashbacks, but there 
were no findings of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
In fact, on VA examination in 2001 the veteran's affect was 
grossly appropriate, his thinking was coherent, his speech 
was normal, his memory was good, his abstract thinking was 
rather concrete, and his insight and judgment were fair.  
Accordingly, the preponderance of the evidence is against the 
assignment of a 50 percent evaluation.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001).  Higher disability 
evaluations under this diagnostic code would require an even 
more severe degree of occupational and social impairment, 
which has not been shown by the record.  Accordingly, the 
claim for an increased rating for PTSD is denied. 

Claim for a monetary allowance for a child of the veteran 
suffering from cerebral palsy

As an initial matter, the Board notes that the VCAA is not 
applicable to the claim for a monetary allowance for a child 
of the veteran suffering from cerebral palsy as the question 
in this case is a purely legal one.  The Court has held that 
the enactment of the VCAA does not affect matters on appeal 
when the question is one limited to statutory interpretation.  
See Dela Cruz v. Principi, No. 99-158, slip op. at 9 (U.S. 
Vet. App. Aug. 21, 2001).  

The veteran's active service included service in Vietnam from 
December 30, 1969, to November 24, 1970.  A birth certificate 
indicates that in November 1991 the veteran's natural child 
was born at Rockdale Hospital.  Private treatment records of 
the veteran's child, dated from 1993 to 1999, include a 
January 1994 hospital discharge summary which noted a history 
of a normal delivery, without complications; a seizure 
diagnosed at one month; and a brain stem lesion.  A September 
1996 operative report diagnosed cerebral palsy.  A September 
1999 written statement from R. W. Bruce, M.D., reported that 
he had been treating the veteran's child for a number of 
years and that the veteran's child had severe spastic 
quadriplegic cerebral palsy and mild neuromuscular scoliosis.

In November 2000, the veteran filed an informal claim for 
compensation for his child's severe spastic quadriplegic 
cerebral palsy and mild neuromuscular scoliosis.  The veteran 
asserted that his child's medical problems were caused by the 
veteran's exposure to Agent Orange in Vietnam.  In a December 
2000 decision, the RO denied the claim, informing the veteran 
that there was no provision under the law to provide benefits 
to children of Vietnam veterans with cerebral palsy or 
neuromuscular scoliosis.

According to the law, the VA shall pay a monthly allowance, 
based upon the level of disability, to or for a child who has 
been determined to be suffering from spina bifida and who is 
a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a) (West 
Supp. 2001); 38 C.F.R. § 3.814(a) (2001).  "Spina bifida," 
in the context of this law, means any form and manifestation 
of spina bifida except spina bifida occulta.  38 U.S.C.A. 
§ 1802 (West Supp. 2001); 38 C.F.R. § 3.814(c)(3) (2001).  A 
"Vietnam veteran," for purposes of this benefit, is an 
individual who performed active military service in the 
Republic of Vietnam during the period from January 9, 1962 to 
May 7, 1975.  38 C.F.R. § 3.814(c)(1) (2001).  

In this case, there is no dispute that the veteran served in 
the Republic of Vietnam.  Thus, the sole question raised is 
whether the veteran's natural child, born in November 1991, 
suffers from spina bifida as that disorder is defined by the 
applicable law and regulations.

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, applies to all forms of 
spina bifida other than spina bifida occulta, and that for 
purposes of that chapter the term "spina bifida" refers to 
a defective closure of the bony encasement of the spinal cord 
but does not include other neural tube defects such as 
encephalocele and anencephaly.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991).

In this case, the medical evidence shows that the veteran's 
child has severe spastic quadriplegic cerebral palsy and mild 
neuromuscular scoliosis.  The veteran does not assert, and 
there is no evidence which demonstrates, that his child has 
spina bifida.

The Board is therefore compelled to find that the veteran's 
child's disability is not "spina bifida," as that term is 
used for the purpose of establishing benefits under 
38 U.S.C.A. § 1805.  Thus the claim for benefits must be 
denied.  Since it is the law rather than the evidence which 
is dispositive of this issue on appeal, the claim for 
entitlement to a monetary allowance for a child of the 
veteran suffering from cerebral palsy, must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

New and material claim for a skin disorder, including 
secondary to herbicide exposure

As an initial matter, the Board notes that the VCAA does not 
require remand of this claim.  This is true because, as 
regards the new duty to assist provisions, the VCAA 
specifically provides that "[n]othing in this section shall 
be construed to required the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured . . . ."  38 U.S.C.A. § 5103A (West 
Supp. 2001).  The provisions of the VCAA's implementing 
regulations make it clear that the new requirements under the 
amended regulations are only applicable to claims to reopen a 
finally decided claim filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Such is not the case 
here.

Regardless, the veteran submitted a written statement in 
April 2001 that he had no additional evidence to submit in 
support of his claim on appeal, and he testified in June 2001 
that he had never seen a doctor in connection with treatment 
for his skin condition from the time he left service in 1971 
to the present.

In addition, the Board finds that VA has already fulfilled 
the notice requirements of the VCAA.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  The veteran 
was notified in a December 22, 2000 letter, in the February 
2001 rating decision, in an April 2, 2001 letter, and in the 
April 2001 statement of the case of the information necessary 
to substantiate his claim and the pertinent law and 
regulations.  

The Board will address the direct service connection aspect 
of the claim in terms of the claim to reopen, despite the 
fact that the RO adjudicated the claim for direct service 
connection for a skin disorder on the merits in a June 2001 
rating decision.  The RO addressed the direct service 
connection aspect of the claim separately after it was raised 
in the June 2001 hearing.  However, the issue of direct 
service connection for a skin disorder is merely an alternate 
theory of the same claim that was previously denied, 
entitlement to service connection for a skin disorder.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Thus, it is 
properly adjudicated as a claim to reopen.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board has a 
legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions).  

As noted above, the veteran has been advised of the laws and 
regulations pertaining to new and material evidence as 
regards his skin disorder claim.  Under these circumstances, 
the Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law or referral for readjudication of the direct service 
connection aspect of the claim as a claim to reopen, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be established for a current disability based on different 
legal theories of entitlement.  "Direct" service connection 
may be established by showing that a disease or injury had 
its onset in service or by showing that a current disability 
is a result of a disease or injury that was incurred in or 
aggravated by service.  Id.  

In addition, the law provides a rebuttable presumption of 
service connection for certain diseases, including chloracne 
or other acneform disease consistent with chloracne, which 
become manifest after separation from service for veterans 
who served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307(a)(6), (d), 3.309(e) (2001).  The United States 
Court of Appeals for the Federal Circuit determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 
(1994).  The Secretary of the VA, under the authority granted 
by the Agent Orange Act of 1991, has determined that a 
presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996).

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a skin 
disorder, diagnosed as tinea corporis, including due to 
exposure to herbicides.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the VA as to written conclusions based 
on evidence on file at the time the veteran is notified of 
the decision.  38 C.F.R. § 3.104(a) (2001).  Such a decision 
is not subject to revision on the same factual basis except 
by a duly constituted appellate authority.  Id.  The veteran 
has one year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (2001); 38 C.F.R. § 20.302(a) (2000).

The veteran first filed a claim for a skin rash due to Agent 
Orange exposure in September 1996.  In January 1997, the RO 
denied the veteran claim and addressed the issue on a direct 
basis as well as on the secondary grounds of exposure to 
herbicides.  At that time, the evidence included the 
veteran's report of discharge from service; a December 1996 
VA examination report which diagnosed exposure to defoliants 
without clinical residuum and tinea corporis, primarily in 
back; a report from the veteran indicating that he had served 
in Vietnam in areas recently sprayed with Agent Orange and 
that he had been exposed to herbicides other than Agent 
Orange, and that he had eaten food and drink that could have 
been contaminated; and other written statements from the 
veteran.  He was notified of the RO's decision and of his 
appellate rights by letter dated February 4, 1997.  He did 
not appeal.  Thus, the January 1997 decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d) (2001); 38 C.F.R. § 20.302(a) (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With regard 
to petitions to reopen previously and finally disallowed 
claims, the Board must first determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  Evidence is "material" when it bears 
directly or substantially on the specific matter and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if the 
Board determines that the evidence is "new and material," 
it must evaluate the merits of the claim after ensuring that 
the duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's claim was received in November 
2000 and therefore the amendment is not applicable to his 
claim.

Since the January 1997 rating decision, additional, pertinent 
evidence includes written statements prepared by the veteran 
and his representative.  The Board finds that new and 
material evidence has not been received.  The veteran's 
contentions that his skin problems, diagnosed as tinea 
corporis, had their onset during active service, including as 
a result of exposure to herbicides, are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1997.  As such, they 
are cumulative and not new.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Moreover, the lay statements 
concerning the onset of any such conditions are not competent 
evidence of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Additionally, the veteran's service medical records have been 
associated with the record since the time of the January 1997 
denial.  While these records are new, they are not 
"material" evidence such that reconsideration of the former 
denial must be undertaken.  38 C.F.R. § 3.156(c) (2001).  
This is so because the service medical records are silent as 
to complaints, treatment, or diagnosis referable to a skin 
disorder.  Medical records that do not mention skin 
disorders, even if new, are not material.  This evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.  Since the service 
medical records are not "new and material" evidence, 
3.156(c) does not apply.

Accordingly, the Board finds that the evidence received 
subsequent to January 1997 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a skin disorder, including claimed as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).



ORDER

A claim for an increased rating for PTSD is denied.

A claim for entitlement to a monetary allowance for a child 
of the veteran suffering from cerebral palsy is denied.

A claim to reopen a claim for a skin disorder, including 
secondary to herbicide exposure, is denied.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

